Citation Nr: 9916960	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of proper initial rating for service-connected 
residuals of a left ankle sprain (left ankle disorder), 
initially evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to April 
1974 and from July 1991 to March 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The September 1992 rating 
decision confirmed an earlier June 1992 decision which 
granted service connection for the veteran's left ankle 
disorder, and assigned a 20 percent evaluation, effective 
from March 13, 1992.  The veteran filed a timely appeal, and 
the case was referred to the Board for resolution.  By a 
Remand decision of January 1997, the Board referred the case 
back to the RO for additional development.  The requested 
development having been completed, the case has again been 
brought before the Board further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a left ankle sprain are 
objectively shown to involve not more than marked limitation 
of motion due to pain, and his left ankle is not shown to be 
ankylosed.  


CONCLUSION OF LAW

The initial rating assigned for the veteran's left ankle 
disorder is appropriate, and the criteria for assignment of 
an evaluation in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of hearing testimony given in 
a personal hearing at the RO.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

A review of the record shows that the veteran was initially 
granted service connection for residuals of a left ankle 
sprain (left ankle disorder) by a rating decision of June 
1992.  A 20 percent evaluation was assigned effective from 
March 13, 1992.  This evaluation was based on medical 
evidence showing that the veteran experienced significant 
pain and loss of motion, and that he was unable to walk for 
extended distances without experiencing serious pain and 
swelling.  Service records indicate that the veteran 
initially injured his left ankle in August 1991 during basic 
training and then sustained reinjury in September 1991.  

In July 1992, the veteran submitted a statement expressing 
his belief that he had not been afforded a proper 
comprehensive rating examination, and that he should be 
entitled to a higher evaluation.  He underwent a rating 
examination in August 1992, and the rating decision of June 
1992 was confirmed by a subsequent decision of September 
1992.  The veteran appealed this decision contending, in 
substance, that the initial 20 percent evaluation did not 
adequately address the severity of his left ankle disability.  

The veteran underwent his first VA rating examination in May 
1992.  The report of that examination shows that he sustained 
what was diagnosed as a sprain of this left ankle in service, 
and experienced problems with his left ankle thereafter.  At 
the time, the veteran reported significant daily swelling and 
pain in his left ankle, and stated that the ankle would 
"bruise" on the lateral aspect if he stood on it too long.  
In addition, the veteran indicated that he was only able to 
walk for two blocks before he would experience the onset of 
severe pain.  He reported that his ankle had affected his 
ability to work as carpenter and roofer.  On examination, the 
veteran was noted to have marked tenderness of the tendons in 
the lateral left ankle.  He wore an air brace at the time, 
and was also found to have weakness on inversion, eversion, 
and dorsiflexion, and experienced a decreased range of motion 
on inversion and eversion.  No swelling was noted.  The 
examiner concluded with a diagnosis of a severe sprain of the 
left ankle with ongoing lateral tendon and ligament pain and 
weakness.  He offered his opinion that such was causing a 
significant disability.  

In August 1992, the veteran underwent a second rating 
examination in which he continued to complain of severe left 
ankle pain.  He also reported that his ankle would give way 
easily.  On examination, the veteran was found to have 
complete inversion and eversion, and complete extension and 
flexion of the ankle.  He complained of lateral tenderness 
and lateral instability.  The examiner concluded with a 
diagnosis of a normal clinical examination of the left ankle 
with subjective complaints of pain and lateral instability.  
X-rays of May 1992 were noted to be normal.

In November 1992, the veteran's wife submitted an affidavit 
stating that the veteran had injured his left ankle on seven 
occasions since he was discharged from the service.  She 
indicated that the veteran's left ankle would swell and 
become bruised requiring her to apply ice packs.  In 
addition, she stated that the veteran experienced constant 
pain and walked with a persistent limp.  

The veteran and a friend appeared at a personal hearing 
before a Hearing Officer at the RO in November 1992.  The 
veteran testified that he experienced severe pain in his left 
ankle which he stated had significantly affected his ability 
to obtain employment.  He stated that he worked as a roofer, 
carpenter, and tradesman, and that he felt that he had been 
denied jobs after his prospective employers learned of his 
left ankle disability.  In addition, the veteran stated that 
if he fell due to his ankle, he would have to stay off of it 
for a period of several days per occurrence, and that such 
would interfere with his employment.  He also stated that he 
felt that he had not been afforded a proper rating 
examination that included range of motion testing.  The 
veteran's associate testified that he had been present during 
a hunting trip in which the veteran's left ankle gave way 
causing him to fall and prematurely discharge his shotgun.  
He stated that the veteran's left ankle became discolored and 
swollen.  During the course of the hearing, it was explained 
to the veteran that he was currently assigned the maximum 
disability evaluation under the applicable diagnostic 
criteria for limitation of motion of the ankle, and that in 
order to be assigned a higher evaluation, his ankle must be 
shown to be ankylosed.  In response, the veteran conceded 
that he had motion in his ankle, but that he sought an 
additional 10 percent because of his claim that his left 
ankle disorder precluded him from working.  

In July 1994, the veteran underwent a VA rating examination 
in which he reiterated his account of having injured his left 
ankle in service.  The veteran reported that his ankle had 
remained symptomatic and that he had received outpatient 
treatment from the VA clinic and from a private physician.  
He indicated that surgery had been discussed with the private 
physician, but had not been performed.  His primary 
complaints involved pain, swelling, and stiffness on extended 
use including walking and standing for long periods.  On 
examination, the veteran was found to be able to heel-toe 
walk with some difficulty, and was noted to walk with a limp.  
Dorsiflexion of the left ankle was to 5 degrees and plantar 
flexion was to 40 degrees, compared with 20 and 50 degrees in 
the right ankle.  No weakness of the anterior tibialis, 
extensor halluces, extensor digitorum, peroneals, flexor 
halluces, or posterior tibial tendons were found.  Although 
there was no ankle joint tenderness, the examiner reported 
that there was a little tenderness over the distal ankle 
syndesmosis, tibia and fibula, anteriorly.  Pain was noted, 
and he had grade III instability of the fibular collateral 
ligament on stress.  No metatarsal or subtalar pain or 
limitation of motion was found.  The examiner concluded with 
a diagnosis of chronic sprain of the fibular collateral 
ligament, with instability of the fibular collateral 
ligaments, symptomatic.  

In January 1997, the case was remanded for further 
development.  In substance, the RO was requested to obtain 
copies of the veteran's private and VA clinical treatment 
records pertaining to his left ankle.  In response to the 
RO's request, the veteran indicated that he had only received 
treatment from the VA Medical Centers in Muskogee and 
Oklahoma City.  He did not provide the name(s) of any private 
treating physicians.  VA outpatient treatment records dating 
from April 1992 through May 1997 were received showing that 
the veteran was seen on two occasions for complaints related 
to his left ankle.  Examination of the left ankle in April 
1992 revealed full range of motion with pain on flexion and 
inversion.  There was no edema, warmth, or erythema.  The 
impression was history of severe sprain of the left ankle and 
he was referred to the Orthopedic Clinic for what appears to 
be a June 1992 appointment.  A June 1992 entry includes no 
specific reference to the left ankle but does refer to May 
1997 x-rays and includes a notation of an unremarkable 
examination.  The impression was questionable lateral 
instability, and it was reported that the veteran could use a 
lace-up splint or air splint if it made him comfortable. 

In October 1998, the veteran underwent the latest rating 
examination.  He was noted to be employed as a machinist, 
working approximately ten hours daily.  He reported that he 
did not miss work due to his ankle, and that he would work 
through periods of pain.  In addition, he reported that he 
favored his left ankle when walking and performing ordinary 
tasks, and that he had to give up leisure activities such as 
camping, hunting, and hiking due to his ankle.  He did 
report, however, that the pain was not as severe as it had 
been one to two years earlier unless he was walking on rough 
terrain.  He also stated that he applied ice packs to his 
ankle while watching television in the evening.  He indicated 
that his treating physicians had never told him much about 
his ankle, but that some considerable time ago, surgery was 
discussed.  

On examination, the veteran's gait was described as "not 
overtly abnormal."  The circumference of each calf was 
reported to be 35 centimeters.  He could heel and toe walk, 
and could walk on the lateral and medial surfaces of his 
feet.  When he hopped on his left foot, he experienced pain 
in his ankle.  The left ankle was stable and without 
deformity.  In addition, there was no redness, swelling, 
warmth, atrophy, or crepitation.  There was slight tenderness 
on the lateral side of the ankle just distal to the lateral 
malleolus.  Posterior tibial pulses were present.  There was 
no atrophy and strength was intact at the ankle.  The veteran 
had 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion as compared with 20 degrees of dorsiflexion and 30 
degrees of plantar flexion on the right.  The examiner 
concluded with an impression of a recurrent sprain of the 
left ankle.  He also noted that the veteran did not show any 
excess fatigability, incoordination, deformity, swelling, or 
atrophy from disuse.  In addition, there did not appear to be 
any weakness upon testing.  X-ray results were normal.  

The Board has evaluated the above-discussed evidence, and has 
applied it to the applicable schedular criteria.  Based on 
this evaluation, the Board concludes that the currently 
assigned 20 percent rating for the veteran's residuals of a 
left ankle sprain is appropriate, and was appropriate from 
the time the rating was initially assigned to the present.  
In addition, the Board finds that the preponderance of the 
evidence is against assignment of a higher rating under any 
other diagnostic code.  As noted, the veteran was initially 
assigned a 20 percent evaluation for his residuals of a left 
ankle sprain, consistent with the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (1998).  Under Diagnostic Code 
5271, a showing of moderate limitation of motion of the ankle 
warrants assignment of a 10 percent evaluation, and a showing 
of marked limitation of motion warrants a 20 percent 
evaluation.  A 20 percent evaluation is the highest available 
under Diagnostic Code 5271.  

In order to warrant assignment of a higher evaluation on a 
schedular basis, the ankle must be shown to be ankylosed.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (1998).  However, 
the medical evidence has consistently failed to show that the 
veteran's left ankle was ankylosed.  Moreover, in his 
personal hearing of November 1992, the veteran conceded that 
he had motion in his ankle.  Accordingly, a higher rating on 
a schedular basis is not for consideration at this time.  

The reports of the veteran's rating examinations, as noted, 
consistently show that he experienced pain on motion of his 
ankle.  Such pain and weakness and the resultant functional 
impairment has been taken into consideration in the decision 
to assign a 20 percent evaluation from the time service 
connection was initially granted in June 1992 to the present 
time.  Further, given that the veteran is currently assigned 
the highest rating available under the applicable diagnostic 
code, assignment of a higher rating based on additional 
functional impairment due to pain or weakness is not for 
consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
The Board recognizes that the veteran currently experiences 
pain in his left ankle, that his disability involves 
limitation of motion, and that it is frequently symptomatic.  
However, the demonstrated symptomatology, including any 
additional functional impairment due to pain, is consistent 
with "marked" limitation of motion as contemplated under 
Diagnostic Code 5271.  Therefore, his claim for an increased 
evaluation must be denied.  

In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here, there has been no showing that the 
disability under consideration has caused either marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran experiences recurrent pain and 
loss of motion in his left ankle, and that such 
symptomatology necessarily results in some interference with 
employment and other activities.  As noted above, the current 
rating contemplates a disability marked in degree and has 
been awarded with recognition that the veteran has a 
significant ankle disability.  However, the Board notes that 
the record does not reflect periods of inpatient treatment 
for his left ankle disorder.  The record does show that he is 
currently employed as a machinist, and that he has stated 
that he has not lost time from work due to his ankle pain.  
The Board also notes that the veteran initially claimed that 
he felt that he was unable to obtain employment due to his 
left ankle disability, and notes that he claimed to be 
unemployed for an undetermined period following his active 
service.  However, such unemployment, to the extent that it 
can be verified, has not been shown to have been the result 
of the veteran's left ankle disorder.  In the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initial rating for the veteran's residuals of a left 
ankle sprain is appropriate, and entitlement to an evaluation 
in excess of 20 percent is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

